      Case 2:20-cv-00699-JCM-NJK Document 21
                                          20 Filed 06/01/20
                                                   05/29/20 Page 1 of 2



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendants
7    TICOR TITLE OF NEVADA and CHICAGO TITLE
     INSURANCE COMPANY
8
                                   UNITED STATES DISTRICT COURT
9
                                            DISTRICT OF NEVADA
10
      CARRINGTON MORTGAGE SERVICES,                         Case No.: 2:20-cv-00699-JCM-NJK
11    LLC,
                                                            STIPULATION AND ORDER TO
12                             Plaintiff,                   EXTEND DEADLINE TO RESPOND
                                                            TO MOTIONS TO REMAND AND FOR
13                      vs.                                 ATTORNEYS’ FEES
14    TICOR TITLE OF NEVADA, INC, et al.,
                                                             [SECOND REQUEST]
15                             Defendants.
16

17              Defendants Chicago Title Insurance Company (“Chicago Title”) and Ticor Title of
18   Nevada, Inc. (collectively, “Defendants”), by and through their counsel of record, Early Sullivan
19   Wright Gizer & McRae LLP, and plaintiff Carrington Mortgage Services, LLC (“Carrington”)
20   (collectively with Defendants, the “Parties”), by and through its counsel of record, Akerman LLP,
21   hereby stipulate and agree as follows:
22              1.     On Tuesday, May 12, 2020, Carrington filed its Motion to Remand and Motion for
23   Attorneys’ Fees and Costs (ECF Nos. 13 and 14);
24              2.     The Court previously extended Chicago Title’s deadline to respond to Carrington’s
25   Motion To Remand and Motion for Attorneys’ Fees and Costs from May 26, 2020, the day after
26   Memorial Day, until June 9, 2020 (ECF No. 17);
27              3.     Chicago Title’s counsel is requesting a two-week extension up to and including
28

                                                        1
                                            STIPULATION AND ORDER
     553878.1
      Case 2:20-cv-00699-JCM-NJK Document 21
                                          20 Filed 06/01/20
                                                   05/29/20 Page 2 of 2



1    June 23, 2020 to file its opposition to Carrington’s motion to remand and motion for attorneys’
2    fees and costs to accommodate to afford Chicago Title’s counsel additional time to review and
3    respond to Carrington’s memorandum of points and authorities;
4               4.    Counsel for Carrington does not oppose the extension;
5               5.    This is the second request for an extension made by counsel for Chicago Title
6    which is made in good faith and not for the purposes of delay.
7               IT IS SO STIPULATED that Chicago Title's opposition to Carrington’s Motion to
8
     Remand and Motion for Attorney’s Fees and Costs will extended two weeks, through and
9
     including June 23, 2020.
10
     AKERMAN LLP                                      EARLY SULLIVAN WRIGHT
11                                                     GIZER & McRAE LLP
12

13   By: /s/--Natalie L. Winslow______________        By: /s/--Kevin S. Sinclair______________
        Ariel E Stern                                    Kevin S. Sinclair
14      State Bar No. 8276                               State Bar No. 12277
        Natalie L. Winslow                               Sophia S. Lau
15      State Bar No. 12125                              State Bar No. 13365
        Nicholas E. Belay                                8716 Spanish Ridge Ave., Ste. 105
16
        State Bar No. 15175                              Las Vegas, NV 89148
17      1635 Village Center Circle, Suite 200
        Las Vegas, NV 89134                                Attorneys for Defendants
18                                                         CHICAGO TITLE INSURANCE COMPANY
         Attorneys for Plaintiff                           and TICOR TITLE OF NEVADA, INC.
19       CARRINGTON MORTGAGE
         SERVICES, LLC
20

21
     IT IS SO ORDERED.
22              Dated June  1, 2020.
                      this _____ day of _____________, 2020.
23
                                                   ________________________________________
24
                                                    UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                       2
                                          STIPULATION AND ORDER
     553878.1
